EXHIBIT 10.2

 

LOGO [g86608ex10_2part1x1x1.jpg]  

                                LINKING LICENSE AGREEMENT

 

This License Agreement is effective (“Effective Date”) the date
accepted and executed by First American Real Estate Solutions,
L.P., a Delaware limited partnership (“FARES”), and US
Search.com Inc., a Delaware corporation (“Customer”).

 

--------------------------------------------------------------------------------

 

1. DEFINITIONS

 

As used in this Agreement, the following terms shall have the following meanings
with such meanings to be equally applicable to both the singular and plural
forms of the terms defined:

 

“Agreement” means this License Agreement, all exhibits attached hereto, any
terms and conditions included within a Service, and any agreements, schedules or
exhibits supplementing or amending this agreement. If there is a conflict
between this License Agreement and the terms and conditions included within a
Service, this License Agreement shall control and prevail.

 

“Computer Virus”“ is an undocumented and unauthorized program designed to cause
a loss of, or damage to, data files; or to gain access to, and/or interfere
with, the operations of, other programs or computer resources, or any other
results not intended by the user of the computer system on which the virus
program resides.

 

“Confidential Information” means any confidential or proprietary information,
source code, software tools, designs, schematics, plans or any other information
relating to any research project, work in process, future development,
scientific, engineering, manufacturing, marketing or business plan or financial
or personnel matter relating to either party, its present or future products,
sales, suppliers, customers, employees, investors or business, disclosed by one
party to the other party, whether in oral, written, graphic or electronic form,
and whose confidential or proprietary nature is identified at the time of such
disclosure or by the nature of the circumstances surrounding disclosure should
reasonably be understood to be confidential.

 

“Development Schedule” means the schedule for developing, integrating and
launching the Interface and Valuation Service as set forth in Exhibit B
(Development Schedule).

 

“End User” means an individual or entity determined by Customer to have a
non-commercial permissible purpose to use Customer’s products.

 

“Fees” means the amount payable by Customer for access to and use of the Service
as described in Exhibit A, Part D (Fees).

 

“Hub” means the server or servers operated by or for Customer to provide
Internet-based services to End Users.

 

“Images” means the real property documents as specified in Exhibit A, Part A,
(FARES Services) and as available to and updated by FARES in the regular course
of its business.

 

“Information” means certain FARES’ real property information and other content
in any medium obtained from public records and other sources and provided by
FARES in Reports or otherwise via the Valuation Service, including without
limitation any text, video, animation, graphics, data, sound or photographs as
specified in Exhibit A, Part A (FARES Services), and as available to and updated
by FARES in the regular course of its business. Exhibit A, Part A (FARES
Services), and as available to and updated by FARES in the regular course of its
business.

 

“Interface” means the order management system to be developed by Customer for
End Users with Internet-based access to the Hub to access the Valuation Service,
to order and receive Reports and data and to perform any required translation of
such Reports and data into data representations suitable for delivery to End
Users.

 

“Permitted Applications” means the allowed use of the Services described in
Exhibit A, Part B (Permitted Applications).

 

“Proprietary Information” means the Service and all other data, manuals,
documentation, software programs, algorithms, and other information that may be
disclosed or provided to Customer in the course of providing the Service, and
all intellectual property rights thereon.

 

“Service” means the Software Applications, Valuation Models, any applicable user
manuals and any other Services provided by FARES to Customer as specified in
Exhibit A, Part A (FARES Services). The Service includes any corrections, bug
fixes, enhancements, updates or other modifications, including reasonable
Service replacements.

 

“Service Levels” means the service levels for the Hub described in Exhibit D
(Customer Service).

 

“Software Applications” means the computer program, services, functions, in
object code only, as specified in Exhibit A, Part A (FARES Services) offered by
FARES to access the Information, Valuation Models or Images and to automatically
generate information for specific real properties based on user-defined
variables and proprietary FARES computer programs.

 

“Specifications” means the functional description of the Interface set forth in
Exhibit C (Specifications).



--------------------------------------------------------------------------------

“Sublicensee” means an individual or company that Customer permits to
redistribute a Service, in whole or in part, alone or in combination with other
products or services Customer may offer.

 

“Valuation Service”“ means the real property valuation information for a
specific residential property generated by the automated valuation models as
specified in Exhibit A, Part A (FARES Services) and outputted in FARES’ standard
data formats.

 

--------------------------------------------------------------------------------

 

2. LICENSE

 

2.1 Grant. Subject to the terms and conditions of this Agreement (including
Customer’s obligation to pay for Service access), FARES grants to Customer a
non-exclusive, non-transferable license to the Service, under FARES’
intellectual property rights in the Service, to use and resell to End Users each
Service solely for the Permitted Applications for each such Service.

 

2.2 Restrictions on Use. Unless expressly authorized otherwise in the Permitted
Applications, Customer agrees to, represents, and warrants to FARES, both during
and after the term of this Agreement, the following provisions,

 

(a) The Service is for the sole use within Customer’s own organization and by
Customer’s own employees or agents and End Users. The Service may not be shared
with affiliates or any third party, including joint marketing arrangements
although linking arrangements are permitted providing End Users ultimate access
to the Service directly through the Customer’s website. The Service may not be
used outside the United States without the prior written consent of FARES

 

(b) Customer agrees both during and after the term of this Agreement that
Customer shall not (i) disclose, use, disseminate, reproduce or publish any
portion of the Service in any manner other than as stated in this Agreement,
(ii) permit any parent, subsidiaries, affiliated entities or other third parties
to use the Service or any portion thereof (iii) process or permit to be
processed the Service or any portion thereof, except in accordance with the
provisions of this Agreement, with other data or software from any other source,
(iv) allow access to the Service through any terminals located outside of
Customer’s operations, or (v) use the Service to create, enhance or structure
any database in any form for resale or distribution. Customer shall be solely
responsible for obtaining any and all necessary licenses, certificates, permits,
approvals or other authorizations required by federal, state or local statute,
law or regulation applicable to Customer’s use of the Service. FARES makes no
representations or warranties about the legality or propriety of the use of the
Service in any jurisdiction, state or region.

 

(c) Customer will (i) not use for solicitation the name, mailing address or
telephone number of a consumer that is designated within the Service as
requesting protection from solicitation, (ii) abide by all prevailing federal,
state, and local laws and regulations governing fair information practices and
consumers’ rights to privacy, and (iii) obligate consumers to abide by the
provisions of the End User License Agreement attached as Exhibit A-1;

 

(d) Customer will not use the Service (i) as a factor in establishing an
individual’s eligibility for credit or insurance, (ii) in connection with
underwriting individual insurance, (iii) in evaluating an individual for
employment purposes, (iv) in connection with a determination of an individual’s
eligibility for a license or other benefit granted by a governmental authority,
(v) in connection with any permissible purpose as defined by the Fair Credit
Reporting Act (15 U.S.C. Sections 1681 et seq.), or (vi) in any other manner
that would cause such use of the Information to be construed as a consumer
report by any authority having jurisdiction over any of the parties;

 

(e) Customer will not use the Service for any purpose that (i) infringes any
third party’s copyright, patent, trademark, trade secret or other proprietary
rights or rights of publicity or privacy, (ii) violates any law, statute,
ordinance or regulation (including without limitation the laws and regulations
governing unfair competition, anti-discrimination or false advertising), or
(iii) is defamatory, trade libelous, unlawfully threatening or unlawfully
harassing;

 

(f) To the extent Licensee is authorized under this Agreement to publish or
otherwise permit access to the Service on a World Wide Web site or otherwise via
the Internet, Customer will adopt, publish, and comply with privacy policies
that comply with either the guidelines established by TRUSTe.org as more fully
set forth at http://www.truste.org, the Better Business Bureau, or such other
organization as the parties mutually agree to select;

 

--------------------------------------------------------------------------------

 

3. DEVELOPMENT AND IMPLEMENTATION

 

The Interface will enable End Users to order Reports online from FARES for
electronic delivery via the Hub. End Users will use the Interface (via a web
browser or other means) to access the Valuation Service and order Reports. The
Report request will be forwarded electronically by the Hub to the applicable
FARES data server, which will generate the request for a Report and transmit
such Report back to the Hub in XML format or to the End User in an appropriate
electronic delivery format (such as HTML pages).

 



--------------------------------------------------------------------------------

3.1 Changes. Any changes in the Development Schedule or Specifications must be
requested in writing by the party seeking the change. If the requested change is
acceptable to both parties, Customer will determine whether implementing the
suggested change would result in delay and will advise FARES of the effect of
the suggested change. If both parties accept the change and its effects on
scheduling and costs, the applicable Exhibits will be modified to reflect the
change and its effects.

 

3.2 Engineering. Customer will use commercially reasonable efforts to develop
the Interface and FARES will use commercially reasonable efforts to assist
Customer in such development, all in accordance with the Specifications and the
Development Schedule. FARES will provide technical assistance to Customer via a
technical support contact identified by the FARES project coordinator, who will
be available via telephone, fax and email in accordance with the schedule
designated by FARES. Each party will bear its own costs for the services it
provides to develop the Interface and implement the Valuation Service.

 

3.3 Project Coordinators. FARES and Customer will each assign an overall project
coordinator for the project. The project coordinators will communicate at
regular, scheduled intervals in person, or by phone, fax or email, to review
progress, track schedules, resolve problems and arrange for the exchange of any
information or materials required for the performance of this Agreement. The
project coordinators will have the authority to act on behalf of the party they
represent and to make binding technical decisions regarding development work
performed under this Agreement, and will be responsible for arranging
appropriate access to facilities, personnel and information as required for the
parties’ performance.

 

3. Launch. The parties will cooperate to facilitate the commercial availability
of the Interface and Valuation Service on or before the launch date specified in
the Development Schedule

 

3.6 Customer Support. FARES will provide customer support to Customer in
accordance with FARES’ standard customer support policies and procedures.

 

3.7 Service Levels. Customer will use commercially reasonable efforts to
promptly correct any errors, bugs or defects in the Interface that cause it not
to operate in accordance with the Specifications promptly following FARES’ or an
End User’s notice to Customer thereof, and to operate the Hub and Interface in
conformance with the Service Levels.

 

3.8 Content Standards. Each party hereto shall be responsible for its own
technology, the operation of its systems and web site(s). Each agrees to use
reasonable efforts to maintain and keep its technology, systems and web sites
secure.

 

--------------------------------------------------------------------------------

 

4. DELIVERY OF DATA AND FORMAT.

 

FARES will provide to Customer the Services and updates in accordance with the
provisions set forth in Exhibit A, Part C (Delivery). Customer acknowledges that
the amount of Information available varies substantially from area-to-area, and
that circumstances may exist or arise which may prevent FARES from providing
such data or achieving complete representation of all data elements of the
Services. The Information shall not be construed as or constitute a
representation as to the condition of title to real property. The Information
may not include all recorded conveyances, instruments or documents which impart
constructive notice with respect to any chain of title described in the
Information. Customer further acknowledges that the sale amount data element of
any deed transaction data included within the Information is not available in
some states and some such sale amount data are estimates of value based on
available data and are calculated by FARES. Notwithstanding anything herein to
the contrary, FARES may discontinue providing Services for any geographic
location which prohibits FARES’ providing of such Services in accordance with
this Agreement, or for any geographic location as to which FARES has
discontinued the collection of data for its own business.

 

FARES and Customer shall renegotiate the Fees in good faith according to the
prevailing pricing models if FARES materially modifies the content or geographic
coverage of the Services provided to Customer.

 

--------------------------------------------------------------------------------

 

5. FEES

 

5.1 Fees. In consideration of the rights granted Customer hereunder, Customer
will pay FARES Royalty in accordance with the provisions under Exhibit A,
Section D.

 

5.2 Billing and Payment. At the end of each FARES monthly billing cycle, FARES
will invoice Customer for all Fees incurred by Customer during such billing
cycle. Customer will pay the invoice in full within thirty (30) days of receipt.
If full payment of Royalty is not made, a charge equal to one and one-half
percent (1½%) will be added to the balance due, not to exceed the maximum legal
limit permitted by law. If Customer becomes thirty (30) or more days past due,
Customer’s access or shipment will be automatically disabled until all past due
charges are paid, and Customer shall be in default of this Agreement. Customer
will continue to be responsible for any monthly minimum charge during any period
that access or shipment is suspended. If it becomes necessary for FARES to
enforce this Agreement through an attorney, collection agency, or directly
through small claims court, Customer shall pay all attorney’s fees, court costs,
and other collections costs, including without limitation post-judgment costs
for legal services at trial and appellate levels. Delinquency may affect
Customer’s credit rating.



--------------------------------------------------------------------------------

5.3 Reporting and Audits.

 

(a) Report. Within thirty (30) days after the end of each calendar month,
Customer will provide FARES’ accounting department a detailed and accurate
statement of the calculation of all Royalties earned with respect to such month,
together with payment thereof.

 

(b) Audits. (i) Financial Audits: Customer will maintain current, accurate, and
complete books and records relating to its usage of the FARES Services and
Information and all payments due FARES hereunder. FARES or its designee (which
may be a certified public accountant chosen by FARES) may, at any time while
this Agreement is in effect and for a period of six months thereafter (but no
more than once in a six-month period), require Customer to provide a certified
statement prepared by a certified public accountant, at Customer’s expense,
verifying the accuracy of records relating to Customer’s usage of the
Information and all payments due FARES. If such certified statement indicates
any errors in Customer’s records, FARES, or its designee, may at its expense, on
reasonable advance notice to Customer and during reasonable business hours,
examine, inspect and audit such books and records and any source documents
pertaining thereto for the limited purpose of verifying the accuracy of
Customer’s reports and the amounts due hereunder. FARES, or its designee, may,
during the course of such examination, review or audit and make such copies
and/or extracts of Customer’s books and records relating to Customer’s usage of
the Information. FARES shall treat all such information reviewed during an audit
as confidential and will not disclose same to any third party (excluding FARES’
designee) without the written consent of Customer. If FARES finds that Customer
underpaid the amount of fees due hereunder in an amount greater than ten percent
(10%) of the amount actually remitted then Customer agrees to pay the reasonable
costs of the audit. Customer agrees within thirty (30) days of discovery of such
underpayment to (i) make such underpayment and (ii) pay for the reasonable costs
of the audit, if applicable. (ii) Compliance Audits. FARES reserves the right to
audit the Customer to ensure Customer’s compliance with the terms and conditions
of the contract, after providing Customer with reasonable notice thereof. FARES
shall pay for and may choose the appropriate auditor or investigator in its sole
discretion. If such auditor determines there has been a material breach in
Customer’s compliance with the terms of this Agreement, FARES may immediately
terminate the contract, and pursue its other legal remedies. Should Customer not
cooperate with FARES’ reasonable request to audit for compliance within thirty
(30) days of notice thereof, FARES may immediately terminate the contract and
pursue its legal remedies.

 

5.4 Taxes. Fees are exclusive of sales, use, ad valorem, personal property, and
other taxes, which are the responsibility of Customer. FARES shall charge
Customer applicable sales tax, it is the Customer’s responsibility to file all
other taxes.

 

If applicable, Customer must provide FARES with a Reseller Identification
Certificate in order to be exempt from sales tax charges.

 

--------------------------------------------------------------------------------

6. TERM; TERMINATION

 

6.1 Term. The initial term of this Agreement shall be for a period of six (6)
months, commencing on the Effective Date.

 

6.2 Termination. If either party breaches any provision of this Agreement, the
non-breaching party shall, upon providing written notice of such breach, be
entitled to immediately terminate this Agreement, provided such breach is not
cured within thirty (30) days following such notice. If this Agreement is
terminated as a result of a breach, the non-breaching party shall, in addition
to its right of termination, be entitled to pursue legal remedies against the
breaching party. Notwithstanding the foregoing, if Customer is in breach under
Section 5 (Fees) of this Agreement, FARES may terminate this Agreement effective
ten (10) days after giving Customer written notice of such default, unless
Customer shall have remedied the breach within such ten (10) day period.

 

6.3 Termination for Delay. FARES may terminate this Agreement (by providing
written notice) if it rejects Customer’s development efforts for the Interface
two (2) or more times pursuant to Subsection 3.4 (Acceptance).

 

6.4 Termination For Failure to Meet Service Levels. If Customer’s commercially
reasonable efforts are not sufficient to prevent failures to meet a specific
Service Level for three (3) consecutive days, FARES shall have the option to
terminate the Agreement with fifteen (15) days written notice to Customer.

 

6.5 Effects of Termination. Upon expiration or termination of this Agreement for
any reason: (a) all license rights granted herein shall terminate except to the
extent stated in this Section, (b) Customer shall immediately pay to FARES all
amounts owed as of the date of such termination, and (c) the parties shall wind
down the Interface and any promotions related thereto in a professional manner
as mutually-determined by the project coordinators. The parties will cooperate
to inform End Users regarding the termination of the Interface, provided that
neither party shall communicate with any third party without the other party’s
express prior written approval of the contents of such communication. In
addition to this Section 6.5, Sections 1 (Definitions), 5 (Fees), 11
(Warranties), 13 (Indemnification), 12 (Limitations of Liability), 9
(Proprietary Information and Confidentiality) and 14 (General Provisions) shall
survive expiration or termination of this Agreement.

 

6.6 Payment Upon Expiration or Earlier Termination. Within sixty (60) days of
the expiration or termination of this Agreement as set forth above in
Subsections 6.1 (Term) and 6.2 (Termination), Customer shall pay FARES in full
the Royalty earned up to the termination date.



--------------------------------------------------------------------------------

6.7 Return of Materials. Upon termination of this Agreement by either party,
Customer, at its own expense, shall within fifteen (15) days of such
termination, at FARES’ option, (i) return all Service materials to FARES at the
address set forth below on the signature page of this Agreement or (ii) certify
(by a certificate signed by an officer of Customer) that such Service has been
destroyed. Customer shall be obligated to continue paying FARES fees ordinarily
and reasonably charged by FARES for data of a similar nature and use after the
termination of this Agreement, until such time as Customer returns to FARES or
destroys such materials.

 

--------------------------------------------------------------------------------

7. USE AND TRAINING

 

Customer shall limit use of the Service to its employees who have been
appropriately trained. FARES shall provide, at a mutually convenient time,
initial training in the use of the Service at no charge at mutually agreed upon
locations, including Customer’s premises. FARES will provide Customer with a
telephone number for Customer to request assistance in the use of the Service
Monday through Friday, 7 a.m. to 5 p.m. Pacific Standard Time, at no charge, as
reasonably required and requested by Customer.

 

--------------------------------------------------------------------------------

8. THIRD PARTY USE

 

If the Permitted Applications include providing a Service to End Users or
Sublicensees, Customer by contract will require all End Users or Sublicensees to
agree, represent and warrant: (i) to use such Service only for the Permitted
Applications (ii) to any additional restrictions set forth in Exhibit A, (iii)
to restrictions comparable to the restrictions set forth in Sections 2 (License)
and Section 9 (Proprietary Information) of this Agreement, (iv) to disclaim all
representations and warranties by, and all liability of, FARES, and (v) if a
Service is provided to End Users, End Users shall not sublicense, lease, resell
or otherwise provide or redistribute such Services, or products or services
incorporating the Service, in any form to any party, except as expressly
permitted in the Permitted Applications. End Users shall abide by the provisions
of the End Users’ Agreement per Exhibit A-1. This Section 8 is not intended to
authorize the Customer to provide a Service to End Users or Sublicensees unless
expressly permitted in the Permitted Applications.

 

--------------------------------------------------------------------------------

9. PROPRIETARY INFORMATION AND CONFIDENTIALITY

 

9.1 Ownership and Safekeeping. The Proprietary Information is and shall remain
the sole and exclusive property of FARES. Customer shall have only the limited
rights with respect to the Proprietary Information expressly granted in this
Agreement, and all rights not expressly granted by FARES are reserved. Customer
agrees that only FARES shall have the right to alter, maintain, enhance or
otherwise modify the Proprietary Information. Customer shall not disassemble,
decompile, manipulate or reverse engineer the Proprietary Information and shall
take all necessary steps to prevent such disassembly, decomposing, manipulation
or reverse engineering of the Proprietary Information. Under no circumstances
shall Customer sell, license, publish, display, copy, distribute, or otherwise
make available the Proprietary Information in any form or by any means, except
as expressly permitted by this Agreement, including without limitation the
transfer to a third party or, if not expressly prohibited by this Agreement, as
allowed under the fair use provision of the Copyright Act, 17 U.S.C. § 107.
Customer will take all reasonable steps, in accordance with the best industry
practices, to protect the security of the Proprietary Information and to prevent
unauthorized use or disclosure. Customer is responsible for all access to and
use of the Proprietary Information by Customer’s employees or agents or by means
of Customer’s equipment or Customer’s FARES usernames and passwords, whether or
not Customer has knowledge of or authorizes such access or use. It is the sole
responsibility of Customer to maintain the confidentiality of all assigned
usernames and passwords, and Customer shall be responsible for all charges
relating to the use of said usernames and passwords whether or not authorized by
Customer.

 

9.2 Non-Disclosure. Each party agrees that it will not make use of, disseminate,
or in any way disclose the other party’s Confidential Information to any person,
firm or business, except as authorized by this Agreement and to the extent
necessary for performance of this Agreement. Each party agrees that it will
disclose Confidential Information only to those of its employees and contractors
who need to know such information and who have previously agreed to be bound by
the terms and conditions of this Agreement. Each party agrees that it will treat
all Confidential Information of the other party with the same degree of care as
it accords its own confidential information; each party represents that it
exercises reasonable care to protect its own Confidential Information.

 

9.3 Exceptions. The receiving party’s obligations with respect to any portion of
Confidential Information will terminate when the receiving party can demonstrate
that: (a) the Confidential Information was in the public domain at the time it
was communicated to the receiving party by the



--------------------------------------------------------------------------------

disclosing party; (b) it entered the public domain subsequent to the time it was
communicated to the receiving party; (c) it was in the receiving party’s
possession free of any obligation of confidence at the time it was communicated
to the party by the disclosing party; (d) it was rightfully in the receiving
party’s possession free of any obligation of confidence at or subsequent to the
time it was communicated to the receiving party by the disclosing party; (e) it
was developed by employees or agents of the receiving party independently of and
without reference to any information communicated to the receiving party by the
disclosing party; or (f) the disclosure was in response to a valid order by a
court or other governmental body, was otherwise required by law, or was
necessary to establish the rights of either party under this Agreement. Either
party may disclose the existence and terms of the Agreement to actual and
prospective investors and their counsel and advisors in connection with any
private placement of securities, in connection with a merger, acquisition or
sale of all or substantially all of their assets, or in accordance with the
provisions of any other contract requiring such disclosure pursuant to a most
favored customer or similar provision.

 

9.4 Return of Confidentiality Materials.

Upon termination of this Agreement by either party, each party, at its own
expense, shall within fifteen (15) days of such termination, at the other
party’s option, (i) return all Confidential Information to the other party at
the address set forth below on the signature page of this Agreement or (ii)
certify (by a certificate signed by an officer of that party that such
Confidential Information has been destroyed.

 

--------------------------------------------------------------------------------

10. CONSUMER PRIVACY

 

Customer acknowledges that the Service, while comprised in part of public record
data, describes information that may be deemed to be sensitive information by
some consumers. It is the policy of FARES to respect the request of consumers to
remove their name, mailing address or telephone number from use in solicitation.
Customer’s agreement to comply with this policy is an integral condition to
FARES entering into this Agreement. Customer agrees (a) Customer will not
utilize in any manner the name, mailing address or telephone number of a
consumer that is designated in the Service as requesting protection from
solicitation; (b) Customer will abide by all prevailing federal, state, and
local guidelines governing fair information practices and consumers’ rights to
privacy; and (c) Customer will limit access to consumer information to those
individuals who have a “need to know” in connection with Customer’s business and
will obligate those individuals to acknowledge consumers’ rights to privacy and
adhere to fair information practices.

 

--------------------------------------------------------------------------------

11. FARES WARRANTIES AND INDEMNIFICATION

 

11.1 Warranty and Indemnification.

 

(i) Infringement: FARES warrants to Customer that the Information does not
infringe, misappropriate or violate the intellectual property rights of a third
party. FARES will indemnify, defend and hold Customer harmless from and against
any and all claims, losses, liabilities, costs and expenses (including
reasonable attorney’s fees) attributable to any allegation of intellectual
property infringement arising out of this Agreement (unless such allegation
arises from the combination or use of the Information or the Services with any
other software, data, or materials not furnished by FARES or is used in
violation of any term or condition contained in this Agreement), provided that
(i) Customer gives FARES prompt written notice of any such allegation, (ii)
FARES maintains full and complete control over the defense of any such
allegation, and (iii) Customer cooperates fully with FARES in the defense of any
such allegation. If the Information becomes or, in FARES’ opinion, is likely to
become the subject of any claim or action that infringes, misappropriates or
violates the intellectual property rights of another person, then FARES, at its
expense and option, may: (i) procure the right for Customer to continue using
the Information, (ii) modify the Information to render it no longer subject to
any such claim or action, or (iii) replace the Information or any portion
thereof with equally suitable, functionally equivalent, non-infringing data. If
none of the foregoing is commercially practicable, FARES may terminate this
Agreement and refund a pro-rata amount of the Fees actually paid hereunder. THIS
SECTION SETS FORTH THE FULL EXTENT OF FARES’ LIABILITY TO CUSTOMER AND
CUSTOMER’S SOLE REMEDIES WITH RESPECT TO ANY THIRD PARTY CLAIMS UNDER THIS
AGREEMENT.

 

(ii) Errors in Delivery Vehicle or Software: FARES will, at its own expense and
as its sole obligation and Customer’s exclusive remedy for any breach of this
warranty, use commercially reasonable efforts to correct any reproducible
correctable error in the Service reported to FARES by Customer in writing or, if
FARES determines that it is unable to correct such error, FARES will refund to
Customer those Fees paid for such Service for the period commencing on the date
FARES first received written notice from Customer of the failure and ending on
the date Customer receives written notice from FARES that it deems the failure
uncorrectable.

 

11.2 Limitations Of Valuation Models. The Valuation Models do not constitute an
appraisal of the subject property. They should not be relied upon in lieu of an
appraisal or underwriting process. The predicted value reports are based upon
data collected from public record sources. THE ACCURACY OF THE METHODOLOGY USED
TO DEVELOP THE REPORTS, THE EXISTENCE OF THE SUBJECT PROPERTY, AND THE ACCURACY
OF THE PREDICTED VALUE, ARE ESTIMATIONS OF VALUE BASED ON AVAILABLE DATA AND ARE
NOT GUARANTEED OR WARRANTED. The condition of the



--------------------------------------------------------------------------------

subject property and current market conditions can greatly affect the validity
of the Valuation Models. Any Valuation Models generated does not include a
physical inspection of the subject property or a visual inspection or analysis
of current market conditions by a licensed or certified appraiser, which is
typically included in an appraisal.

 

11.3 Disclaimer. EXCEPT AS OTHERWISE STATED IN THIS SECTION, THE SERVICE IS
PROVIDED “AS IS” WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE. BECAUSE SOME JURISDICTIONS DO NOT PERMIT THE EXCLUSION OF
IMPLIED WARRANTIES, THIS DISCLAIMER MAY NOT APPLY. FARES NEITHER ASSURES NOR
ASSUMES ANY LIABILITY TO ANY PERSON FOR THE PROPER PERFORMANCE OF SERVICES
NECESSARY TO THE CONDUCT OF A REAL ESTATE CLOSING. FARES DOES NOT REPRESENT OR
WARRANT THAT THE SERVICE IS COMPLETE OR FREE FROM ERROR, AND DOES NOT ASSUME,
AND EXPRESSLY DISCLAIMS, ANY LIABILITY TO ANY PERSON FOR LOSS OR DAMAGE CAUSED
BY ERRORS OR OMISSIONS IN THE SERVICE, WHETHER SUCH ERRORS OR OMISSIONS RESULT
FROM NEGLIGENCE, ACCIDENT.

 

--------------------------------------------------------------------------------

12. LIMITATION OF LIABILITY

 

FARES’ TOTAL LIABILITY AND CUSTOMER’S EXCLUSIVE REMEDY UNDER OR RELATED TO THIS
AGREEMENT SHALL BE LIMITED TO DIRECT MONEY DAMAGES NOT EXCEEDING THE AMOUNT PAID
BY CUSTOMER TO FARES DURING THE TWELVE (12) MONTHS PRECEDING THE CLAIM. THIS
LIMIT IS CUMULATIVE AND ALL PAYMENTS UNDER THIS AGREEMENT WILL BE AGGREGATED TO
CALCULATE SATISFACTION OF THE LIMIT. THE EXISTENCE OF MULTIPLE CLAIMS WILL NOT
ENLARGE THE LIMIT. FARES SHALL HAVE NO LIABILITY UNDER OR IN ANY WAY RELATED TO
THIS AGREEMENT FOR ANY LOSS OF PROFIT OR REVENUE OR FOR ANY CONSEQUENTIAL,
INDIRECT, INCIDENTAL, SPECIAL OR EXEMPLARY DAMAGES, EVEN IF FARES IS AWARE OF
THE POSSIBILITY OF SUCH LOSS OR DAMAGES. SOME STATES DO NOT ALLOW THE EXCLUSION
OR LIMITATION OF INCIDENTAL OR CONSEQUENTIAL DAMAGES, SO THE ABOVE LIMITATION OR
EXCLUSION MAY NOT APPLY.

 

--------------------------------------------------------------------------------

13. CUSTOMER INDEMNIFICATION AND LIMITATION OF LIABILITY

 

Customer agrees to indemnify and hold FARES harmless from and against all claims
of third parties arising out of or related to the use of the Service by the
Customer, or attributable to Customer’s breach of this Agreement; provided that
FARES gives Customer prompt written notice of any such claim. FARES shall
control the defense and any settlement of such claim, and Customer shall
cooperate with FARES in defending against such claim.

 

Customer’s liability under this Agreement shall be limited to One Million
Dollars ($1,000,000).

 

--------------------------------------------------------------------------------

14. GENERAL PROVISIONS

 

14.1 Advertising. Customer will not disclose FARES as a data source to any third
party, except as may be authorized in writing by FARES or required by federal,
state or local government regulations.

 

14.2 Proprietary Marks. Neither party will use, or permit their respective
employees, agents and subcontractors to use, the trademarks, service marks,
copyrighted material, logos, names, or any other proprietary designations of the
other party, or the other party’s affiliates, whether registered or
unregistered, without such other party’s prior written consent.

 

14.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties, and supercedes any prior understanding or agreement, oral or
written, relating to the Information.

 

14.4 Severability. If any of the provisions of this Agreement becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired.

 

14.5 Waiver; Modifications. No waiver by either party of any breach by the other
party of any of the provisions of this Agreement shall be deemed a waiver of any
preceding or succeeding breach of the same or any other provision hereof. No
such waiver shall be effective unless in writing and then only to the extent
expressly set forth in writing.

 

7



--------------------------------------------------------------------------------

No modifications of this Agreement shall be effective unless in writing and
signed by both parties.

 

14.6 Survival. Any provision of this Agreement which contemplates performance
subsequent to the expiration or earlier termination of this Agreement, or which
expressly states that it shall survive termination of the Agreement, shall so
survive such expiration or termination and shall continue in full force and
effect until fully satisfied.

 

14.7 Execution. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. A signature on a copy of this Agreement
received by either party by facsimile is binding upon the other party as an
original. The parties shall treat a photocopy of such facsimile as a duplicate
original. If this Agreement is executed in counterparts, no signatory hereto
shall be bound until all parties hereto have duly executed or caused to be dully
executed a counterpart of this Agreement. The individuals signing below
represent that they are duly authorized to do so by and on behalf of the party
for whom they are signing.

 

14.8 Governing Law and Forum; Attorneys’ Fees. The interpretation and
construction of this Agreement, and all matters relating hereto, shall be
governed by the laws of the State of California applicable to agreements
executed and to be performed solely within such State. The parties hereby submit
to the jurisdiction of, and waive any venue objections against, the United
States District Court for the Central District of California, Orange County
Branch and the Superior and Municipal Courts of the State of California, Orange
County in any litigation arising out of this Agreement. Each of the parties
agrees that it shall not seek a jury trial in any proceeding based upon or
arising out of or otherwise related to this Agreement or any of the other
documents and instruments contemplated hereby and each of the parties hereto
waives any and all right to such jury trial. This Agreement will not be governed
by the United Nations Convention on Contracts for the International Sale of
Goods, the application of which is expressly excluded. The prevailing party
shall be awarded its reasonable attorney’s fees and costs in any lawsuit arising
out of or related to this Agreement.

 

14.9 Relationship of Parties. Neither party is nor shall be a partner, joint
ventures, agent or representative of the other party solely by virtue of this
Agreement. Neither party has the right, power or authority to enter into any
contract or incur any obligation, debt or liability on behalf of the other
party.

 

14.10 Uncontrollable Events. No party shall be liable for any delay or failure
in its performance of any of the acts required by this Agreement when such delay
or failure arises for reasons beyond the reasonable control of such party. The
time for performance of any act delayed by such causes shall be postponed for a
period equal to the delay; provided, however, that the party so affected shall
give prompt notice to the other party of such delay. The party so affected,
however, shall use its reasonable efforts to avoid or remove such causes of
nonperformance and to complete performance of the act delayed, whenever such
causes are removed.

 

14.11 Assignment. Customer may not assign or transfer this Agreement or any
rights or obligations under this Agreement without the prior written consent of
FARES, which shall not be unreasonably withheld. This Agreement will bind and
inure to the benefit of the parties and their respective successors and
permitted assigns. FARES may terminate this Agreement immediately if Customer
undergoes a change of ownership or control, which shall be deemed to have
occurred upon Customer entering into a binding agreement with respect to such
change of ownership or control. For purposes of this Section, “change of
ownership or control” shall mean any transaction or series of transactions in
which Customer merges with another entity OR in which more than fifty percent
(50%) of the voting stock or other voting securities or ownership interests of
Customer, or all or substantially all of the assets of Customer, are acquired by
another entity (alone or in combination with its affiliates).

 

14.12 Notices. Any notice or other communication required or permitted under
this Agreement shall be sufficiently given if delivered in person or sent by
facsimile or by registered or certified mail, postage prepaid, addressed as
shown on the signature page of this Agreement, with a copy to FARES’ counsel,
First American Real Estate Solutions, 5601 East La Palma Avenue, Anaheim,
California 92801, facsimile: (714) 777-2706, attention: Legal Department, or
such other address or number as shall be furnished in writing by any such party.
Such notice or communication shall be deemed to have been given as of the date
so delivered, sent by facsimile or mailed.

 

14.13 Miscellaneous. Headings at the beginning of each section and subsection
are solely for convenience and are not intended to be a part of this Agreement
and shall have no effect upon the construction or interpretation of any part
hereof. Whenever required by the context of this Agreement, the singular shall
include the plural and the masculine shall include the feminine, and vice versa.
This Agreement shall not be construed as if it had been prepared by either
party, but rather as if it were jointly prepared. In the event that any action
required by the parties hereto does not occur on a business day, the action
shall be taken on the next succeeding business day thereafter. The parties
hereto do not intend to confer any benefit hereunder on any person or entity
other than the parties hereto and, therefore, there are no third party
beneficiaries to this Agreement. The Exhibits to this Agreement constitute
integral parts of this Agreement and are hereby incorporated into this Agreement
by this reference.

 

--------------------------------------------------------------------------------

 

This License Agreement has been duly executed by the parties as of the Effective
Date.

 

8



--------------------------------------------------------------------------------

US SEARCH.com Inc., a Delaware corporation (“CUSTOMER”)       FIRST AMERICAN
REAL ESTATE SOLUTIONS, L.P. By:   /s/    BOB SCHWARTZ               By:   RES
LLC, its General Partner    

--------------------------------------------------------------------------------

                Authorized Signature                         By:   /s/ TIM
KENNELLY                

--------------------------------------------------------------------------------

Name:

  Bob Schwartz           Authorized Signature     [print or type]       Name:  
Tim Kennelly

Title:

  President           [print or type]

Date:

          Title:   Vice President National Accounts            

Date:

   

Address:

 

5401 Beethoven Street

Los Angeles, CA 90066

     

Address:

 

5601 East La Palma Avenue,

           

Anaheim, California 92807

Facsimile:

  (310) 302-6342                        

Facsimile:

  (714) 693-3857

 

9



--------------------------------------------------------------------------------

EXHIBIT A to

Linking License Agreement Between

First American Real Estate Solutions, L.P. (“FARES”) and

US Search.com Inc., a Delaware corporation (“Customer”)

 

A. FARES SERVICES:

 

  1. Valuation Models: ValuePoint 4 Values with value range

 

  2. Information: Subject Property Reports, Comparable Sales Reports

 

  3. Bundle 1: Property Detail Report and Comparable Sales

 

  4. Bundle 2: Property Detail and Comparable Sales and ValuePoint4 (value and
value range)

 

B. PERMITTED APPLICATIONS: Customer may use the above Services solely for the
applications specified below.

 

1. Customer’s use: Customer may use FARES Services for internal business
purpose. Customer may resell to its End Users subject to Exhibit A-1 (“Real
Property Products Terms of Use”) and may create reports substantially similar to
those attached hereto as Exhibit A-2 and A-3 (“Customer Products”). Customer may
provide Customer Products to End Users via Customer’s website, www.ussearch.com.

 

2. End Users Use: End Users may use Customer Products for internal use and End
Users shall have no right to resell or redistribute in whole or in part.

 

3. Additional Restrictions: Customer shall agree to and contractually will bind
its End Users to the following: (i) Neither Customer nor End User shall use any
element or component of the FARES Services to create, replace, supplement or
enhance any title, legal, vesting, ownership or encumbrance report. (ii)
Customer warrants that neither Customer nor End User shall use FARES’ Services,
coupled with alternative insurance approaches or products without first
obtaining written permission from FARES.

 

C. DELIVERY: FARES shall deliver Services to Customer via Connect2Data (XML).

 

D. FEES:

 

Customer will pay FARES the greater of: (i) twenty percent (20%) of Net Revenue,
as defined below; or ii) the following transaction fees: Property Detail Report
@ Eighty Five Cents ($0.85) per report; Property Detail Report and Comparable
Sales (“Bundle 1”) @ One Dollar Seventy Cents ($1.70); Property Detail and
Comparable Sales and ValuePoint4 (value and value range only, Bundle 2) @ Five
Dollars Ten Cents ($5.10). For purposes of this Section “Net Revenue” is defined
as gross revenue, including but not limited to equivalent forms of
consideration, less fees, charge-backs, returns, refunds, bad debts, set asides,
shipping and handling, or any other third party fees that are passed on to
Customer. Notwithstanding the aforementioned, the aggregate deductions noted may
not exceed fifteen (15%) percent of Gross Revenue received by Customer and
attributable to use of the FARES Services, with the exception that Customer
shall not be charged for any requests that do not result in a report nor shall
FARES participate in any revenue share when no data is returned.

 

At the end of each month, FARES shall issue Customer a credit equal to Eighty
Five Cents ($0.85) per Bundle 2 for a maximum of ten (10%) percent of the
monthly sales volumes for Bundle 2. Customer shall provide monthly reporting
showing calculations of royalties and Customer’s Product sales.

 

There will be no Minimum Fees for the first ninety (90) days after the Effective
Date of this Agreement. The parties agree to negotiate in good faith to adjust
the pricing appropriately based on Customer sales. Until such time as the
parties are in mutual agreement as to a revised pricing schedule, the pricing
stated above shall remain in full force and effect.



--------------------------------------------------------------------------------

EXHIBIT B to

Linking License Agreement Between

First American Real Estate Solutions, L.P. (“FARES”) and

US Search Corporation, a California corporation(“Customer”)

 

DEVELOPMENT SCHEDULE

 

A. Development Plans.

 

FARES and Customer agree to make every reasonable effort to cooperate in good
faith to complete XML development within thirty (30) business days following the
Effective Date.

 

Because product implementation can affect FARES’ server resources, Customer
agrees to provide FARES with three (3) business days’ notice prior to each
implementation. “Business Days” are defined as total calendar days after
deduction of Saturdays, Sundays and national holidays.



--------------------------------------------------------------------------------

EXHIBIT C to

Linking License Agreement Between

First American Real Estate Solutions, L.P. (“FARES”) and

US Search Corporation a California corporation (“Customer”)

 

SPECIFICATIONS

 

See Technical Guide attached hereto

 



--------------------------------------------------------------------------------

EXHIBIT D TO

 

Linking License Agreement Between

First American Real Estate Solutions, L.P. (“FARES”) and

US Search Corporation a California (“Customer”)

 

CUSTOMER SERVICE

 

Customer plans to maintain 24-hour-per-day, 7-day-per-week availability.

 

Customer plans to directly provide support to End Users experiencing problems
with Customer’s web site during Customer’s normal business hours. Customer shall
not refer its End Users to FARES for customer support.

 

Customer shall provide internal XML application support to its employees during
the hours of 6:00 a.m. (PST) and 5:00 p.m. (PST) Monday through Friday.